Citation Nr: 0730513	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-33 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
cervical strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran's DD 214 indicates that he served on active duty 
in the Army from May 1985 to January 1992 in addition to four 
months of total prior active service.  The RO reported 
service from June 1984 to August 1984 and from May 1985 to 
January 1992.  The Board notes that during a June 2005 VA 
examination, the veteran referred to unverified service in 
the Navy reserves.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied a rating in excess of 10 percent for the veteran's 
service-connected cervical strain.  The RO issued a notice of 
the decision and the veteran timely filed a Notice of 
Disagreement (NOD) in July 2005.  The RO provided a Statement 
of the Case (SOC) in September 2005 and thereafter, in 
October 2005, the veteran timely filed a substantive appeal.  

The veteran did not request a hearing on this matter.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

2.  The veteran's service-connected cervical strain is 
currently manifested by subjective complaints of recurrent 
pain and rotation limited to 70 degrees bilaterally.  There 
are no associated neurologic deficits or prostrating 
headaches. 





CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
cervical strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a.  Duty to Notify  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2005 letter sent to the veteran by the RO adequately apprised 
him of most of the information and evidence needed to 
substantiate the claim, and of the notice this correspondence 
failed to provide, no prejudice to the veteran resulted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The May 2005 letter from the RO satisfies these mandates.  It 
informed the veteran about the type of evidence needed to 
support his claim for a compensable rating for cervical 
strain.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records, provided the veteran gave consent and supplied 
enough information to enable their attainment.  It made clear 
that although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  He was also notified of the need 
to give VA any evidence pertaining to his claims.  The Board 
thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the veteran prior to 
the July 2005 RO decision that is the subject of this appeal 
in its May 2005 letter.  However, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a rating in the May 2005 letter.  With respect to 
Dingess notice, where such an error occurred, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders, 487 F.3d at 
886, 891 (recognizing that "VCAA notice errors are reviewed 
under a prejudicial error rule" and holding that "all VCAA 
notice errors are presumed  prejudicial and . . . VA has the 
burden of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. at 111-16.

In the instant case, the RO did supply rating notice in the 
September 2005 SOC.  The SOC informed the veteran that after 
a review of the evidence received after the July 2005 
notification letter, his claim for a compensable rating 
remained denied.  The SOC also provided a statement of 
reasons or bases for that denial.  Timely rating notice would 
not have operated to alter the outcome because evidence 
establishing an increased compensable rating for cervical 
strain is lacking.  See Sanders, 487 F.3d at 887 (recognizing 
that "a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  The veteran has not raised an 
effective date claim, and in view of the foregoing, the Board 
cannot conclude that the defect in timing of Dingess notice 
affected the essential fairness of the adjudication.  The 
presumption of prejudice is therefore rebutted.

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a June 2005 VA examination of his spine, which was 
thorough in nature and adequate for the purposes of deciding 
this claim.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II.  Law and Regulations

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155  ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.

In a case which does not rise from an initial grant of 
service connection, the current level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's service-connected cervical strain has been 
rated under DC 5237.  Under this rating formula, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, the combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height warrants a 10 percent disability 
rating.  Forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2006).

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45, and left 
and right lateral rotation from 0 to 80 degrees.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
Note (2).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
Id., Note (1).  

DeLuca Factors 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the  
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the  
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997). 

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996). 




III. Analysis

a.  Factual Background 

In a statement received May 2005, the veteran stated that 
"in August of 2003, Dr. B.A. (V.A. Clinic, Texarkana Ark) 
informed me that arthritis had set in and that the injury I 
sustained, while in the Army was the cause of it."  He 
further stated that "[t]he main thing that I have noticed 
apart from the pain is that my posture has suffered.  I find 
myself looking down at the ground all the time because it 
hurts to keep my head straight."

August 2003 VA treatment records indicate that the veteran 
had no complaints other than chronic neck pain.  However, the 
report indicates that he rated the pain as 0 on a scale from 
1-10.  The records indicate that the veteran "will start on 
nsaids and muscle relaxers for pain control."  The clinician 
diagnosed cervical spondylosis - stable.  The clinician 
recommended X-rays of the cervical spine and an orthopedic 
consult.  There are no records in the file indicating follow-
through on either course of action.

February 2004 VA treatment records indicate that the veteran 
was at "baseline" with "no acute complaints."  He rated 
pain as 0 on a scale from 1-10.  The clinician diagnosed 
cervical spondylosis.

In a June 2005 VA medical examination, the clinician reviewed 
"VA hard copy and electronic records" and noted that the 
veteran has a history of neck injury and does not take any 
medications on a regular basis.  The veteran reported 
continuous, daily neck pain since 1992.  He described the 
pain as dull and without radiation, which he rated 5-10 on a 
scale of 1-10.  The veteran uses heat and motrin for neck 
pain.  He denied any flare ups.  The veteran related that he 
is a deputy sheriff and that this condition affects his 
employment.  Specifically, he complained of stiffness in the 
neck, which "bothers him when he drives."  This condition 
does not affect his daily living.  The veteran reported some 
numbness in both hands for the last five or six years.  He 
denied weakness, bladder complaints, bowel complaints, or 
erectile dysfunction.  The veteran was able to walk without 
aid or assistance, but wore a back brace.   He stated that he 
can walk a mile with no difficulty and denied problems with 
unsteady gait or falls.    

Upon examination, the clinician noted that the veteran's 
cervical spine, limbs, posture, gait, position of the head, 
and curvature of the spine were normal.  Forward flexion was 
45 degrees, extension backwards was 45 degrees, lateral 
flexion was 45 degrees bilaterally, and lateral rotation was 
70 degrees bilaterally.  The cervical spine was not painful 
on range of motion.  The veteran had no signs of pain, 
fatigue, weakness, or lack or endurance following repetitive 
movement.  There was no objective evidence of painful motion, 
spasm, weakness, tenderness, postural abnormality, or fixed 
deformities.  The musculature of the neck was normal.  X-rays 
of the cervical spine were normal.   

The examiner diagnosed chronic cervical strain with no loss 
of function.  As to the DeLuca factors, the clinician 
determined that "there is no additional functional 
impairment on the basis of fatigue, incoordination, pain, or 
weakness."  He indicated that he could not describe 
additional range of motion loss during or after repeated use 
without resorting to speculation.

b.  Discussion

The Board finds that a rating in excess of 10 percent for the 
veteran's cervical strain is not warranted under the 
applicable criteria.  A clinical diagnosis of cervical 
spondylosis was reported in February 2004 but a subsequent X-
ray examination of the cervical spine obtained at the time of 
the June 2005 VA examination was normal.  The veteran 
demonstrated no more than minimal limitation of bilateral 
rotation, and he otherwise had normal range of motion of the 
cervical spine.  Even considering the pain reported by the 
veteran, there is no competent medical evidence that the pain 
causes any loss of function.  Furthermore, there is no 
showing that the veteran objectively manifested neurologic 
symptoms as a consequence of his service-connected cervical 
strain, nor is there competent evidence of prostrating 
headaches. (See 38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 
8199-8100.)  Given the essentially normal motion of the neck 
and absence of evidence tending to show any functional 
impairment with use, the Board finds that the criteria for a 
20 percent rating for cervical strain are not met.  

Extraschedular Ratings

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture . . . as to 
render impractical the application of the regular schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  There has been 
no showing by the veteran that his service-connected cervical 
strain has necessitated frequent hospitalizations or has 
caused marked interference with employment beyond that 
contemplated by the rating schedule.  The June 2005 VA 
examination report disclosed no hospitalizations due to the 
veteran's cervical strain and no marked hindrance to the 
veteran's professional life.  In the absence of such factors, 
the criteria for submission for assignment of an 
extraschedular rating for his bilateral foot disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 

IV.  Conclusion  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent.  Thus, the benefit-of-the-doubt rule does not 
apply (38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990)) and the appeal for a rating in excess of 10 
percent rating must be denied. 







ORDER

A rating in excess of 10 percent for cervical strain is 
denied.  



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


